This is an action for alimony without divorce. C. S., 1667. *Page 683 
Pending the trial and final determination of the issues involved in the action, on the application of the plaintiff, and after notice to the defendant, an order was made by the judge holding the Superior Courts of Buncombe County, that the defendant pay into the office of the clerk of the court, each month, pendente lite, the sum of $150.00, for the use of the plaintiff, and forthwith the sum of $1,200, on account of fees for her counsel in this action.
From this order, the defendant appealed to the Supreme Court.
The facts found by the judge are set out in his order. These facts are sufficient to support the order. There was evidence at the hearing tending to sustain the findings of fact. The amounts which the defendant is required to pay for the reasonable subsistence of plaintiff, pendente lite, and for compensation to her counsel were determined by the judge in the exercise of his sound discretion. They are not subject to review by this Court. Anderson v. Anderson, 183 N.C. 139, 110 S.E. 863. They may be modified at any time before the trial of the action upon the application of either party. C. S., 1667. The order is
Affirmed.